DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. Specifically, the need for “a converting device that converts the voltage signals received by the voltage signal receiving device into magnetic flux signals; a smoothing device that smooths the magnetic flux signals converted by the converting device and calculates smoothed magnetic flux signals; and a subtracting device that subtracts the smoothed magnetic flux signals from the magnetic flux signals” has not been found in the prior art. These structural and functional limitations are also not seen as obvious over the prior art because, in most references, the magnetic flux is measured and then converted to a voltage signal whereas here, a voltage signal is converted to a flux signal. This limitation, in conjunction with all others, would require impermissible hindsight to make obvious even if the limitation was found. For these reasons, the above listed claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents not only analogous art that teaches some elements of the claimed invention but also the previous state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858